Citation Nr: 1611711	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for a right foot disability.

3. Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1976 to October 1976. He also served in the Indiana National Guard from approximately 1975 to 2007, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied entitlement to service connection for diabetes mellitus, a right foot disability, and a left foot disability.

In an August 2009 VA Form 9, the Veteran requested a Board hearing. He was scheduled for a hearing in March 2011, and notified of the scheduled hearing in a January 2011 letter. However, the Veteran did not appear for his Board videoconference hearing, and did not ask that the hearing be rescheduled.

These issues were before the Board in January 2013, when they were remanded to the Agency of Original Jurisdiction (AOJ) for additional development. A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the remand directives, the AOJ asked the Veteran to identify any additional treatment providers, and attempted to obtain any identified records. The AOJ also contacted the Indiana National Guard; the Defense Finance and Accounting Service (DFAS); and other appropriate sources to verify the Veteran's periods of service in the Indiana National Guard, including specific dates for periods of ACDUTRA and INACDUTRA. As directed, the AOJ requested the Veteran's service treatment records and military personnel records. Finally, the AOJ scheduled the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed left and right foot disabilities. The Board finds that there has been substantial compliance with the remand orders. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).
	
The issues of right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran served in the Indiana National Guard, including periods of ACDUTRA and INACDUTRA.

2. The Veteran has been diagnosed with diabetes mellitus.

3. Diabetes mellitus did not manifest during active service or a period of ACDUTRA, and is not otherwise related to or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014);     38 C.F.R. § 3.159(b) (2015).

In an August 2007 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for diabetes mellitus. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014);   38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. In this case, VA obtained the Veteran's service treatment records, identified private treatment records, military personnel records, military pay records, and lay statements.

The VA attempted to obtain the Veteran's records from the Social Security Administration (SSA). In September 2009, the VA sent a letter to the SSA National Records Center (NRC) requesting the Veteran's SSA disability records. Later that month, the SSA NRC responded, stating that no such records exist.  In February 2010, the VA made a formal finding that the records were unavailable, and sent a letter to the Veteran informing him of this finding. The VA asked the Veteran to send any SSA NRC disability records in his possession to the VA. No such records have been received by the VA from the Veteran. The Board finds that the VA has made all reasonable efforts to assist the Veteran to obtain the SSA disability records. 

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. 

In McLendon v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

With respect to the claim of service connection for diabetes mellitus, the Veteran has not been afforded a VA medical examination. In this case, because the weight of the evidence demonstrates that there was no injury, event, or disease related to diabetes mellitus, or even symptoms related to diabetes mellitus occurring in during service, including periods of ACDUTRA and INACDUTRA, there is no duty to provide a VA medical examination. There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for diabetes mellitus, because there is nothing in service to which any current disability could be related by competent opinion. See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this issue to obtain an examination and/or an opinion as to the etiology of the Veteran's diabetes mellitus would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion of no probative value. In other words, any medical opinion that purported to provide a nexus between the Veteran's claimed disability and his National Guard service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value. The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis. Referral of the issue of diabetes mellitus for an examination or to obtain a medical opinion would be a useless act. The duty to assist by providing a VA examination or opinion is not invoked regarding the claim of diabetes mellitus because there is no reasonable possibility that such assistance would aid in substantiating this claim. See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Service Connection

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. Id. 

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2015).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order for service connection to be awarded based upon ACDUTRA, the Veteran must establish that he was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA. See 38 U.S.C.A. §§ 101(2), (24), 1110 (West 2014); 38 C.F.R. § 3.6(c) (2015). Service connection may also be awarded based on a period of INACDUTRA. In order to do so, the Veteran must establish that he was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA. See 38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. § 3.6. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated during INACDUTRA, but presumptive periods do not generally apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate in this case.

However, inasmuch as the Veteran has been awarded service connection for disabilities of the left and right knees as having begun during his period of ACDUTRA that occurred from May to October 1976, that period of time is now considered active service.  38 C.F.R. § 3.6.  As such, for that period of service, the presumptions regarding service connection for chronic disabilities, which include type 2 diabetes mellitus, apply.  38 C.F.R. §§ 3.307, 3.309.  Therefore, if the Veteran's type 2 diabetes mellitus manifests to a compensable degree within one year of the end of this period of service, service connection is warranted on a presumptive basis.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for Diabetes Mellitus - Analysis

The Veteran's service, VA, and private treatment records all consistently describe a current diagnosis of and treatment for diabetes mellitus. The Veteran claims that his current diabetes mellitus is related to his service in the Indiana National Guard. As an initial matter, the Board finds that the Veteran has a current diagnosis of diabetes mellitus.

The Board notes that diabetes mellitus is a disease; therefore, service connection can be granted only if diabetes mellitus was incurred when the Veteran was on active duty or ACDUTRA. See 38 U.S.C.A. §§ 101(2), (24), 1110 (West 2014); 38 C.F.R. § 3.6 (2015). As the Veteran must have been on a period of active duty or ACDUTRA when diabetes mellitus was incurred, the date of such incurrence is key to determining whether service connection is warranted.

In a July 2007 claim for disability benefits, the Veteran stated that he was diagnosed with diabetes mellitus in 2001 while at Camp Atterbury. 

In an October 2007 statement, the Veteran stated that that "around 1989" he became very ill while training out in the field, and was subsequently diagnosed with diabetes mellitus and referred to his personal physician for further medical care. This reference to being "in the field" could  refer to a period of either ACDUTRA or INACDUTRA

During a December 2009 regional office hearing before a decision review officer, the Veteran stated that he initially manifested symptoms of diabetes mellitus "when [he] got sick in the field." As stated above, the Veteran's reference to being "in the field" could  refer to a period of either ACDUTRA or INACDUTRA. During the hearing, the Veteran stated that he thought the first time he was diagnosed with diabetes mellitus by a medical professional was in 1995.

In a January 2008 letter between the Veteran's treating private physician and a consulting eye surgeon, the eye surgeon stated that the Veteran was diagnosed with diabetes mellitus in about 1996. 

A September 2011 VA treatment record indicates that the Veteran's diabetes mellitus was diagnosed in 1992 or 1993.

Unfortunately, the Veteran has given inconsistent dates for the incurrence of his diabetes mellitus, and there is no other evidence of record that would indicate the date of the incurrence of diabetes mellitus. The Veteran has given dates of incurrence as 2001, 1989, and 1995, and his medical treatment records also list dates of diagnosis as 1992, 1993, and 1996. The Board notes that in a January 2008 letter between the Veteran's treating private physician and a consulting neurosurgeon, the neurosurgeon noted that the Veteran is an incredibly poor historian. This would explain the numerous dates of incurrence of diabetes mellitus which are contained in the claims folder. While the Board finds that the Veteran's assertion that he first manifested the symptoms of his diabetes mellitus while "in the field" consistent, it is impossible to determine whether this was a period of active duty, ACDUTRA, or INACDUTRA based on the evidence of record. Notably, the Veteran has never stated whether his diabetes mellitus was incurred during a period of active duty, ACDUTRA, or INACDUTRA, only that the first manifestation of symptoms was while he was "in the field." In addition, he has given specific years during which this may have occurred but has never narrowed the time period such that it would be possible to determine whether this was during a period of eligible duty.  Given the various dates of onset provided by the Veteran and the lack of any other evidence indicating when the diabetes first manifest, the Board finds that there is no credible evidence to support a finding that the Veteran was on active duty or ACDUTRA when his diabetes mellitus was incurred.  In addition, while the period of duty from May to October 1976 is considered active service, there is no lay or medical evidence that the Veteran's diabetes mellitus first manifest within one year of this service.  The earliest indication of the onset of diabetes mellitus is dated in 1989, which is more than ten years after this period of active service.  Therefore, service connection on a presumptive basis is not warranted.

Upon review of the evidence, both lay and medical, the Board finds that the Veteran's diabetes mellitus is not due to disease or injury incurred or aggravated while on active duty or performing ACDUTRA or an injury incurred or aggravated during INACDUTRA. While the Veteran's private and service treatment records show that he was diagnosed and treated for diabetes mellitus while serving in the National Guard, there is no medical evidence, and insufficient lay evidence, to support a conclusion that the Veteran's diabetes mellitus was incurred in or aggravated during a period of either active service or ACDUTRA. Further, the Board notes that no evidence of record has provided any indication that the Veteran's condition permanently worsened during any period of ACDUTRA.

Thus, for the foregoing reasons, the Board finds that the claim of service connection for diabetes mellitus must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.


REMAND

In May 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral foot disabilities. When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The May 2013 VA examination report contains an inaccurate statement of the Veteran's relevant medical history.  The report describes two injuries to the Veteran's left foot, when in fact the Veteran has described separate left and right foot injuries. It is also at times difficult to determine whether the injuries, symptomatology, and diagnoses described by the VA examiner are attributable to the right foot or the left foot.  In addition, the VA examiner stated as part of his rationale that there was no evidence of a left or right foot injury or treatment in the Veteran's service treatment records. However, the claims folder does include service treatment records documenting a left foot injury. Furthermore, the absence of service treatment records should not be determinative as to whether an injury was incurred. That is particularly true for injuries potentially incurred during periods of INACDUCTRA or ACDUTRA, as the Veteran may have primarily sought treatment from private physicians. For these reasons, the Board finds that the May 2013 VA examination is inadequate and a remand is necessary to obtain an adequate medical opinion 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA and private treatment records of the Veteran related to his left and right feet disabilities and associate them with the record. 

2. Refer the case to the VA examiner who conducted the May 2013 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's right and left foot disabilities. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the any current left or right foot disabilities, began during service or are otherwise etiologically related to active service. The VA examiner should give a separate opinion and rationale for each foot.

In rendering the above opinion, the VA examiner should consider and discuss the Veteran's lay statements regarding foot injuries during service. The VA examiner should also consider and discuss the June 2003 left foot injury documented in the Veteran's service treatment records.

A detailed rationale should be given for all opinions and conclusions rendered. 

3. After completion of the above and compliance with the requested actions has been ensured, adjudicate the issue on appeal on the basis of the additional evidence of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


